FILED
                      UNITED STATES COURT OF APPEALS                          JUL 09 2012

                                                                          MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                         U .S. C O U R T OF APPE ALS




VARUZH ABRAHAMYAN,                                No. 08-71479

               Petitioner,                        Agency No. A075-481-704

  v.
                                                  ORDER
MICHAEL B. MUKASEY, Attorney
General,

               Respondent.



Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

         On September 30, 2010, the Board of Immigration Appeals reopened and

terminated proceedings in this case. Consequently, there is no final order of

removal currently in effect and this court lacks jurisdiction over the petition for

review. See 8 U.S.C. § 1252(a)(1); cf. Alcala v. Holder, 563 F.3d 1009 (9th Cir.

2009).

         PETITION FOR REVIEW DISMISSED.